                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION

DENNIS CASTRO-CANO,                                                Case No. 1:20-cv-496
     Petitioner,
                                                                   McFarland, J.
           vs.                                                     Bowman, M.J.

WARDEN, BUTLER COUNTY                                              REPORT AND
CORRECTIONAL COMPLEX, et al,.                                      RECOMMENDATION
    Respondents.

           Petitioner, an Immigration and Customs Enforcement (ICE) detainee previously located

at the Butler County, Ohio Jail, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 in this Court. (Doc. 1). In the petition, petitioner challenges his custody pending

removal and, as relief, seeks immediate release. (See id. at PageID 6, 7).

           On March 29, 2021, the undersigned issued an Order for petitioner to show cause in

writing, within thirty (30) days, why this why this action is not subject to dismissal. (Doc. 11).

As noted in the Order, it no longer appears that petitioner is in custody. Petitioner is not listed as

a person currently in custody on the Butler County Jail inmate roster and the ICE Online

Detainee Locater System does not include petitioner as a person currently in ICE custody.1

           To date, more than thirty (30) days after the March 29, 2021 Order, petitioner has failed

to respond to the Order of the Court.2

           District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution “to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). Failure of a party to respond to

an order of the Court warrants invocation of the Court’s inherent power in this federal habeas


1
    Viewed at https://butler.miamivalleyjails.org/ and https://locator.ice.gov/odls/#/index.
2
 On April 13, 2021, the Order was retuned to the Court as undeliverable, marked “not at this address.” (See Doc.
12). Petitioner has not provided the Court with an updated address.
corpus proceeding. See Fed. R. Civ. P. 41(b); see also Rule 11, Rules Governing Section 2254

Cases in the United States District Courts, 28 U.S.C. foll. § 2254.

       Accordingly, this case should be dismissed for petitioner’s failure to comply with the

Court’s March 29, 2021 Order. In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       IT IS SO RECOMMENDED.



                                                      s/Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                                 2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



DENNIS CASTRO-CANO,                                   Case No. 1:20-cv-496
     Petitioner,
                                                      McFarland, J.
       vs.                                            Bowman, M.J.

WARDEN, BUTLER COUNTY
CORRECTIONAL COMPLEX, et al,.
    Respondents.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
